Title: To Benjamin Franklin from Mathew Carey, [before 20 November 1782]
From: Carey, Mathew
To: Franklin, Benjamin


This brief undated note, Carey’s first extant letter to Franklin and the only one we know that either man sent the other during the year Carey lived in France and worked for Franklin as a printer, has bedeviled the editors of these papers since we first considered publishing it in Volume 31. The dating of this letter hinges on when Carey was actually in France. The evidence is contradictory.
In his Autobiography, Carey states that he fled Ireland in 1779 to escape prosecution for publishing The Urgent Necessity of an Immediate Repeal of the Whole Penal Code …, a seditious pamphlet. Once in Paris he was introduced to Franklin, who engaged him for several months as a printer. When Franklin had no further use for him, he found employment printing English books for Didot le jeune. He was in France for a total of twelve months, he writes, before returning to Dublin. During his stay at Passy, he claims, the French were contemplating an invasion of Ireland, and Lafayette consulted him on the Irish political situation.
Carey’s chronology does not correspond altogether to the evidence. His pamphlet could not have been issued in 1779; it refers to the current year as 1781, and there is strong evidence to suggest that it was issued in November of that year. A year later, anecdotes about Carey’s odd behavior were circulating in France. A letter sent to William Temple Franklin on November 20, 1782, identifies Carey as Franklin’s former printer and says that he was currently an English instructor in Pontlevoy, a position that Franklin may have helped him obtain. By January, 1783, Carey had reportedly left Paris, owing Chaumont’s son 12 francs. The evidence is strong, therefore, that Carey arrived in France around December, 1781, and returned to Dublin approximately one year later.
Were it not for Carey’s description of his conversation with Lafayette, we would assume that he had simply misremembered the year of his French visit. But the French only contemplated invading Ireland for a brief time, abandoning those plans in early 1779; Lafayette’s plans to invade Ireland, which Franklin enthusiastically endorsed, were also made that year. On the other hand, Lafayette— who had gone to America in the meantime—returned to Paris in January, 1782, and stayed until December. We can only conclude that Carey met Lafayette in 1782 but mischaracterized their conversation. The marquis may well have asked Carey about the state of Irish politics, but we doubt that he was discussing any active plans for an invasion.
 
[before November 20, 1782]
If his Excellency shall at any time have any job, however trifling, Carey requests he will send a line directed to him at M. Didot’s, Rue Pavee, St. Andre as Carey shall ever esteem it a favor to do every thing in his power for his benefactor.
 
Addressed: His Excellency / Benjamin Franklin
